Case 1:18-cr-20522-CMA Document 37 Entered on FLSD Docket 11/19/2018 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-20522-CR-ALTONAGA

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  BRYAN DENEUMOSTIER,

        Defendant.
  _______________________________/

                                            ORDER

         THIS CAUSE came before the Court on the United States’ Motion to Seal Composite

  Exhibit 1 of the Sentencing Memorandum [ECF No. 35]. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is GRANTED.                       The exhibit is

  permitted to be filed under seal, and shall remain under seal until November 19, 2019. This

  Order shall not be filed under seal.

         DONE AND ORDERED in Miami, Florida, this 19th day of November, 2018.



                                                       _________________________________
                                                       CECILIA M. ALTONAGA
                                                       UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
